DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, directed to a vehicle trim element, claims 1-8, in the reply filed on 24 November 2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 05 May 2020. It is noted, however, that applicant has not filed a certified copy of the FR 20 04422 application as required by 37 CFR 1.55.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schnabel et al. (WO 2020193135 A1, herein referred to as: Schnabel).
Regarding claim 1, Schnabel discloses a vehicle trim element (Figs. 1 and 3-4c) comprising a coating layer (30) defining an outer surface (a surface coupled to 20) and an inner surface (a surface coupled to 40), opposite to the outer surface (as shown in Fig. 1), the coating layer (30) comprising at least two distinct backlit pattern areas (above each element 52, having 31 therein forming said two distinct backlit pattern areas), wherein the coating layer (30) is at least partially translucent (i.e. in the region of 31) so as to allow light to pass from the inner surface to the outer surface (as shown by the light rays represented by arrows in Fig. 1), the backlit pattern areas being separated by at least one opaque area (the portion of 32 between said backlit pattern areas shown in Fig. 1) preventing the passage of light from the inner surface to the outer surface (32 is an non-transparent region of said coating layer 30 which inhibits the passage of light from the light source 51, and thus prevents the passage of light from the inner surface to the outer surface), the trim element further comprising at least one light source (51) for each backlit pattern area (as shown in Fig. 1), the light source (51) being attached to the inner surface of the coating layer (via 40) facing an opaque area (an opaque area 32 above each 51, as shown in Fig. 1) and being spaced apart from the corresponding backlit pattern area (as shown by the offset spacing of the light source 51, and the respective pattern forming openings 31), wherein the trim element comprises one light guide (52) per backlit pattern area (as shown in Fig. 1), each light guide extending on the inner surface of the coating layer (via 40) between one of the light sources (51) and the corresponding backlit pattern area (said backlit pattern areas having 
Regarding claim 3, Schnabel discloses (Figs. 1 and 3-4c) each light guide is coated with a reflective material (“…the light guide elements 52 are provided to reflect or redirect the light waves, preferably with a light, for example white, or reflective, for example silvery, layer vaporized or coated or embedded in a light or reflective material…”).  
Regarding claim 4, Schnabel discloses (Figs. 1 and 3-4c) a layer of reflective material (50) extends on the inner surface of the coating layer (via 40) around at least a portion of each light source (51, as shown in Fig. 1), the layer of reflective material extending at least between the light source and the corresponding backlit pattern area (as shown in Fig. 1, and as noted in claim 3 above: “……the light guide elements 52 are provided to reflect or redirect the light waves, preferably with a light, for example white, or reflective, for example silvery, layer vaporized or coated or embedded in a light or reflective material…”).  
Regarding claim 5, Schnabel discloses (Figs. 1 and 3-4c) a support (the body of element 50 forms a support), the support extending on the inner surface of the coating layer (via 40) around the light guides (52) and separating the light guides from each other (as shown in Fig. 1).  
 Regarding claim 7, Schnabel discloses (Figs. 1 and 3-4c) each light guide comprises a guide surface extending substantially parallel to the inner surface of the coating layer between the light source and the corresponding backlit pattern area (the flat bottom surface of 52, as shown in Fig. 1, also note the corresponding description: “…the lighting layer (50) has a plurality of light guide elements (52) which are arranged at a distance from one another, with areas between the light guide elements (52) having a filling mass are filled so that the lighting 
Regarding claim 8, Schnabel discloses (Figs. 1 and 3-4c) at least one electrical connection circuit of the light source (“…a conductor layer arranged between the sensor layer and the lighting layer is contacted with its conductor tracks with the sensor layer and / or with the lighting layer and is designed to supply the sensor layer and / or the lighting layer or the lighting elements of the lighting layer with power and to supply electrical signals to the sensor layer conduct…”) is provided on the inner surface of the coating layer facing each light source (via 40), each light source being electrically connected to a corresponding connection circuit (as noted in the description above, the conductor layer must provide an electrical connection for each light source thereon in order to supply power to the lighting devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schnabel.
Regarding claim 2, Schnabel teaches or suggests (Figs. 1 and 3-4c) a distance between each light source and the corresponding backlit pattern area, measured along the inner surface of the coating layer (as shown in Fig. 1).
Schnabel does not explicitly teach that said distance is comprised between 6 mm and 12 mm.  
However, one skilled in the art would recognize the claimed distance to be a result effective variable, which can be tailored through routine experimentation in order to optimize the light utilization efficiency or spread in illumination of the light emitted from the light source and arriving (either directly or indirectly) on the patterned areas (i.e. selecting a distance which, in conjunction with a reflective surface of a light guide element, allows light impinging on the patterned area to uniformly illuminate the patterned area).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schnabel and formed the distance to be comprised between 6 mm and 12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In the instant case, one skilled in the art would have been motivated to optimize the light utilization efficiency or spread in illumination of the light emitted from the light source and arriving on the patterned areas.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schnabel, in view of Young et al. (KR 101804311 B1, herein referred to as: Young).
Regarding claim 6, Schnabel teaches or suggests (Figs. 1 and 3-4c) each light guide (52) comprises a guide surface extending substantially parallel to the inner surface of the coating layer between the light source and the corresponding backlit pattern area (the flat bottom surface of 52, as shown in Fig. 1).
Schnabel does not explicitly teach an inclined surface extending -13-8161-3167-US1 (BET 21P0445)opposite the corresponding backlit pattern area and forming an angle with the inner surface of the coating layer and with the guide surface, the inclined surface being arranged to direct the light from the light source to the corresponding backlit pattern area.
Young teaches or suggests (Figs. 4-7) an inclined surface (42, as shown in Fig. 5) extending -13-8161-3167-US1 (BET 21P0445)opposite the corresponding backlit pattern area (formed by an opening 43, as shown in Figs. 4-7) and forming an angle with the inner surface of an upper layer (44, on the upper portion of Fig. 5) and with the guide surface (44, on the lower portion of Fig. 5), the inclined surface (42) being arranged to direct the light from the light source (31) to the corresponding backlit pattern area (i.e. through the opening through which light exits, formed by 43).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Schnabel and incorporated the teachings of an inclined surface extending -13-8161-3167-US1 (BET 21P0445)opposite the corresponding backlit pattern area and forming an angle with the inner surface of the coating layer and with the guide surface, the inclined surface being arranged to direct the light from the light source to the corresponding backlit pattern area, such as taught or suggested by Young, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571) 270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 









/COLIN J CATTANACH/Examiner, Art Unit 2875